Citation Nr: 1521383	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1983.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in June 2001 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2006 and August 2007, the appellant presented sworn testimony during personal hearings, which were chaired by a Veterans Law Judge.  Transcripts of the hearing have been associated with the VA claims file.

After the case was remanded by the Board for further development in May 2006 and November 2007, a May 2008 Board decision denied the Veteran's claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 decision, the Court vacated and remanded the May 2008 Board decision for development and the Board remanded the case in November 2010.  The Board again denied the Veteran's claims in a March 2012 decision and the appellant appealed the denials to the Court.  In a September 2013 Memorandum Decision, the Court vacated and remanded the Board's March 2012 decision.

As the Veterans Law Judge who presided over the March 2006 and March 2007 hearings retired, the appellant presented personal testimony before the undersigned Veterans Law Judge in March 2015.  A transcript of this hearing has been associated with the VA claims file.


FINDINGS OF FACT

1.  The record demonstrates that the Veteran served in the Republic of Vietnam from January 1968 to July 1968, September 1968 to October 1968, and in September 1969.  Exposure to Agent Orange is therefore presumed.

2.  Resolving all doubt in the Veteran's favor, his in-service exposure to Agent Orange was a contributory cause of his death.

3.  As the Veteran died as a result of a service-connected disability, his surviving spouse meets the basic eligibility requirements for Chapter 35 DEA benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

2.  The criteria are met for entitlement to Dependents' Educational Assistance pursuant to Chapter 35, Title 38, United States Code.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claims of service connection for the cause of the Veteran's death and Chapter 35 benefits, no further discussion of the VCAA requirements with regard to these issues is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Cause of death under 38 U.S.C. § 1310

Here, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's in-service herbicide exposure caused or contributed to the development of his fatal squamous cell carcinoma of the head and neck.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § .307(a)(6)(iii) (2014).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2014).

It is undisputed that the Veteran died in June 2001.  See the Veteran's certificate of death dated June 2001.  His death certificate listed squamous cell carcinoma of the head and neck as the cause of death.  Service connection was not in effect for this condition at the time of the Veteran's death.

The Veteran's service treatment records (STRs) are pertinently negative for any finding of cancer or tumors.  In addition, carcinoma of the posterior oral pharynx was initially diagnosed in 1989.  See the private treatment records dated December 1990.  To this end, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.  Cancer recurred on the Veteran's tongue in 1997.  See the private treatment records dated May 2001.  Squamous cell carcinoma of the tongue and tonsils again recurred in 2001, and had spread to the neck when biopsied in March 2001.  Id.  Further testing revealed metastasis to the spine and right hip.  Id.

With respect to in-service injury, the injury claimed is exposure to herbicides.  It is undisputed that the Veteran served in the Republic of Vietnam from January 1968 to July 1968, September 1968 to October 1968, and in September 1969.  Thus, exposure to herbicides (namely, Agent Orange) is presumed from the record.  See 38 U.S.C.A. § 1116(f) (West 2014).

Turning to crucial question of nexus between the Veteran's cause of death and the presumed herbicide exposure, the Board has reviewed the evidence of record and finds the June 2010 opinion of Dr. G.M., an otolaryngologist, to be particularly probative.  Critically, Dr. G.M. opined that, "all three of the cancers [the Veteran] contracted were very likely the result of exposure to Agent Orange."  Dr. G.M. explained that "[t]he tonsils are part of the aero-digestive tract" and, therefore, the Veteran's fatal cancer should be considered respiratory cancer and thus service connection should be presumed pursuant to 38 C.F.R. § 3.309(e).  See also the affidavit of Dr. G.M. dated April 2005.

With resolution of reasonable doubt in the appellant's favor, the Board concludes that the competent and persuasive evidence of record establishes that squamous cell carcinoma of the tonsils, oral pharynx, and tongue contributed to the cause of the Veteran's death and that this disability was associated with his presumed exposure to herbicides during his military service in Vietnam.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

The Board has considered the other medical evidence of record that does not identify the fatal squamous cell carcinoma of the head and neck as causally related to the presumed Agent Orange exposure, but finds significant probative value in the opinion of the otolaryngologist, who has expertise in diseases of the respiratory system, and concludes that the evidence is at least in equipoise regarding whether the Veteran's presumed exposure to herbicides contributed to his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.





III.  Chapter 35 Benefits

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2014).  Basic eligibility for certification of DEA exists for the spouse, surviving spouse, or child of a Veteran or serviceperson, if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. chapter 35 are sought occurred after December [redacted], 2006.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).

Basic eligibility for certification of DEA exists for the surviving spouse of a veteran if the veteran was discharged from service under conditions other than dishonorable, and died as a result of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  Here, service connection for the Veteran's cause of death has been granted.  As service connection has been established for the cause of the Veteran's death, it follows that the surviving spouse meets the basic eligibility requirements for Chapter 35 DEA benefits.  The pertinent criteria having been met, Chapter 35 benefits are warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DEA (Chapter 35, Title 38, United States Code) is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


